 Case 1:19-cr-00304-LMB Document 28 Filed 11/06/19 Page 1 of 2 PageID# 89



               IN THE UNITED STATES DISTRICT COURT FOR THE

                         EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division



UNITED STATES OF AMERICA


             V.                                  Criminal No. l:19-CR-304(LMB)

HENRY KYLE FRESE,

                     Defendant




                    ORDER SETTING CIPA BRIEFING DEADLINES


      This matter is before the Court on the government's Consent Motion to Set Schedule for

Classified Information Procedures Act("CIPA")Litigation. It is hereby ORDERED that the

government's consent motion is GRANTED.

      It is further ORDERED that the motions deadlines pursuant to CIPA shall be as follows:

             December 10,2019: Government CIPA Section 4 motion, if any, due.

             January 7,2020: Defense CIPA Section 5 notice due.

             January 21,2020: Govemment objections to Defense CIPA Section 5 notice
             due.


             January 28,2020: Defense reply in support of CIPA Section 5 notice due.

             February 14,2020: Govemment motion for hearing pursuant to CIPA Section
             6(a) due.

             February 25,2020: Govemment CIPA Section 6(b) notice due.

             March 10,2020: Defense objection to Govemment's CIPA Section 6(b) notice
             due.

             March 17,2020: Govemment reply in support of CIPA Section 6(b) notice due.

             April 7,2020: Govemment motion pursuant to CIPA Section 6(c) due.
Case 1:19-cr-00304-LMB Document 28 Filed 11/06/19 Page 2 of 2 PageID# 90
